                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

WILLIE FRANK WRIGHT, JR.,

        Plaintiff,
                                                  Case No. 19-cv-640-wmc
   v.

WEST BEND,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case without prejudice.




        /s/                                                8/20/2019
        Peter Oppeneer, Clerk of Court                     Date
